DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the claims filled on 6/4/2020 that has been entered, wherein claims 1-18 are pending and claims 1-11 are withdrawn.
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-11, drawn to a pixel structure, classified in H01L 27/3276.
II. Claims 12-18, drawn to a method of manufacturing a pixel structure, classified in G09G 2330/08.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the process of claim 12, can be used to make another and materially different product, then the product of claim 1, wherein the process of claim 12 does not form a extending conductor comprising a cut-off region, as required by the product of claim 1.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
   Inventions I and II have acquired a separate status in the art as evidenced by their different classification.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Shen Bin Wu on 1/5/2022 a provisional election was made without traverse to prosecute the invention of II, claim 12-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 1-11 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Information Disclosure Statement
The information disclosure statement filed 9/1/2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Oohata et al. (US 2003/0011377 A1).

providing an original light emitting diode die(42, ¶0071), the original light emitting diode die(42, ¶0071) comprising a first epitaxial layer(MOCVD layer of 42, ¶0071, ¶0068), a first electrode(53, ¶0080) and a second electrode(56, ¶0082), the first electrode(53, ¶0080) and the second electrode(56, ¶0082) being disposed at opposite sides of the first epitaxial layer(MOCVD layer of 42, ¶0071, ¶0068), and the second electrode(56, ¶0082) being at least partially exposed(via hole 70, ¶0088) outside; 
forming an extending conductor(74, ¶0088), the extending conductor(74, ¶0088) comprising a first portion(portion of 74 in via hole 70, ¶0088) and a second portion(portion of 74 above via hole 70, ¶0088), the first portion(portion of 74 in via hole 70, ¶0088) being electrically connected to the second electrode(56, ¶0082) of the original light emitting diode die(42, ¶0071); 
detecting whether the original light emitting diode die(42, ¶0071) is normal(¶0089); and 
if the original light emitting diode die(42, ¶0071) is detected as abnormal, disposing a repairing light emitting diode die(77, ¶0090), the repairing light emitting diode die(77, ¶0090) comprises a second epitaxial layer(MOCVD layer of 77, ¶0090, ¶0068), a third electrode(78b, ¶0090) and a fourth electrode(78a, ¶0090), the third electrode(78b, ¶0090) and the fourth electrode(78a, ¶0090) are disposed at a same side of the second epitaxial layer(MOCVD layer of 77, ¶0090, ¶0068), and the step of disposing the repairing light emitting diode die(77, ¶0090) comprises electrically connecting the third 

The embodiment of Figs. 5-29 of Oohata do not explicitly state cutting off an electrical communication path of the first portion(portion of 74 in via hole 70, ¶0088) corresponding to the extending conductor(74, ¶0088), wherein a color of light emitted by the repairing light emitting diode die(77, ¶0090) is the same as a color of light emitted by the original light emitting diode die(42, ¶0071).

The embodiment of Figs. 30-39, Oohata teaches a manufacturing method of a pixel structure comprising cutting off(¶0098, Fig. 37) an electrical communication path of the first portion(via attached to 95b) corresponding to the extending conductor(102, ¶0098). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Figs. 5-29 of Oohata, to include cutting off an electrical communication path of the first portion corresponding to the extending conductor, as taught by Figs. 30-39 of Oohata, so that  a drive current can be supplied to the repairing light emitting diode die without formation any new wiring lines(¶0098)

The embodiment of Figs. 5-29 and Figs. 30-39 of Oohata do not explicitly state a color of light emitted by the repairing light emitting diode die(77, ¶0090) is the same as a color of light emitted by the original light emitting diode die(42, ¶0071).  However, 

Regarding claim 13, Oohata teaches the manufacturing method of the pixel structure according to claim 12, comprising: 
providing a substrate(61, ¶0086); 
forming a patterned conductive layer(62, ¶0088) on the substrate(61, ¶0086), the patterned conductive layer(62, ¶0088) comprising a first pattern(lower 62, ¶0088) and a second pattern(upper 62, ¶0088); 
providing the original light emitting diode die(42, ¶0071), and disposing the original light emitting diode die(42, ¶0071) on the first pattern(lower 62, ¶0088) of the patterned conductive layer(62, ¶0088) in a manner of keeping the first electrode(53, ¶0080) downward; and 
forming a dielectric protective layer(65, ¶0088) to cover the original light emitting diode die(42, ¶0071), the dielectric protective layer(65, ¶0088) comprising an opening exposing the second electrode(56, ¶0082).
Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Oohata et al. (US 2003/0011377 A1) as applied to claim 12 above, further in view of Moon et al. (US 2018/0175268 A1).
Regarding claim 14, Oohata teaches the manufacturing method of the pixel structure according to claim 13, wherein in the step of forming the dielectric protective layer(65, ¶0088), the dielectric protective layer(65, ¶0088) is formed covering the original light emitting diode die(42, ¶0071) and in the step of forming the extending conductor(74, ¶0088), the second portion(portion of 74 above via hole 70, ¶0088) of the extending conductor(74, ¶0088) is formed on the substrate(61, ¶0086).

Oohata does not teach in the step of forming the dielectric protective layer(65, ¶0088), the dielectric protective layer(65, ¶0088) is formed into a planarization layer.

Moon teaches a method of making a pixel structure(Fig. 6) wherein  in the step of forming the dielectric protective layer(140, ¶0121), the dielectric protective layer(140, ¶0121) is formed into a planarization layer(140, ¶0121). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Oohata, so that in the step of forming the dielectric protective layer, the dielectric protective layer is formed into a planarization layer, as taught by Moon, in order to secondarily fix the original light emitting diode die by embedding the peripheral space of the original light emitting diode die arranged in a recessed portion(¶0131).

Regarding claim 15, Oohata teaches the manufacturing method of the pixel structure according to claim 14, wherein in the step of disposing the repairing light emitting diode die(77, ¶0090), the third electrode(78b, ¶0090) of the repairing light emitting diode die(77, ¶0090) is disposed on the second portion(portion of 74 above via hole 70, ¶0088) of the extending conductor(74, ¶0088), and the fourth electrode(78a, ¶0090) is disposed on the second pattern(upper 62, ¶0088) of the patterned conductive layer(62, ¶0088).

Regarding claim 16, Oohata teaches the manufacturing method of the pixel structure according to claim 13, wherein in the step of forming the dielectric protective layer(65, ¶0088), the dielectric protective layer(65, ¶0088) is formed extending on the substrate(61, ¶0086) and covering the substrate(61, ¶0086), the patterned conductive layer(62, ¶0088) and the original light emitting diode die(42, ¶0071), and in the step of forming the extending conductor(74, ¶0088), the second portion(portion of 74 above via hole 70, ¶0088) of the extending conductor(74, ¶0088) is formed on the dielectric protective layer(65, ¶0088).

Oohata does not teach in the step of forming the dielectric protective layer(65, ¶0088), the dielectric protective layer(65, ¶0088) is formed into a planarization layer.



Regarding claim 17, Oohata teaches the manufacturing method of the pixel structure according to claim 16, wherein the dielectric protective layer(65, ¶0088) further comprises a through hole(66, ¶0088) exposing the second pattern(upper 62, ¶0088) of the patterned conductive layer(62, ¶0088), and the manufacturing method of the pixel structure further comprises: 
forming a bonding conductor(72, 73, ¶0088), the bonding conductor(72, 73, ¶0088) comprising a wiring portion(73, ¶0088) and a guide hole portion(72, ¶0088), the wiring portion(73, ¶0088) being located on the dielectric protective layer(65, ¶0088), and the guide hole portion(72, ¶0088) being located in the through hole(66, ¶0088) and connected to the second pattern(upper 62, ¶0088) of the patterned conductive layer(62, ¶0088), wherein the step of forming the bonding conductor(72, 73, ¶0088). 

Regarding claim 18, Oohata teaches the manufacturing method of the pixel structure according to claim 17, wherein in the step of disposing the repairing light emitting diode die(77, ¶0090), the third electrode(78b, ¶0090) of the repairing light emitting diode die(77, ¶0090) is disposed on the second portion(portion of 74 above via hole 70, ¶0088) of the extending conductor(74, ¶0088), and the fourth electrode(78a, ¶0090) is disposed on the wiring portion(73, ¶0088) of the bonding conductor(72, 73, ¶0088).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yen (US 2020/0219779 A1) Discloses a manufacturing method of a pixel structure.
Jun et al. (US 2021/0043616 A1) Discloses a manufacturing method of a pixel structure.
Liu (US 2020/0388601 A1) Discloses a manufacturing method of a pixel structure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THAO X LE/Supervisory Patent Examiner, Art Unit 2892                                                                                                                                                                                                        



/LAURA M DYKES/Examiner, Art Unit 2892